DETAILED ACTION
Status of the Claims
1.	Claims 38-57 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art,  Dovichi et al. teach capillary electrophoresis-electrospray system comprising separation capillary 102 extends through interior region 116 of connecting fixture 124 through which sheath liquid flows (see Fig 2). An emitter 110 having outlet 114, a tapered area 112 near the outlet and capillary distal end located within the tapered internal region. Dovichi et al. do not teach impulsively pumping sheath liquid through internal region 116 of the connecting fixture which is configured to be deformed by an impulsive pump element.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GURPREET KAUR/
Primary Examiner
Art Unit 1796